DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 1/5/2021  are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. Information Disclosure Statement field 1/5/2021 is acknowledged. Information Disclosure Statement filed 6/16/2020 is acknowledged and has been reviewed. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections- 35 USC § 112-Written Description 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.





The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.

In the instant case, claim 1 is drawn to a method of treatment of a subject, the method comprising administering silica-based  nanoparticles at an administered concentration greater than 1 µM to diseased tissue to induce ferroptosis of the diseased tissue, characterized by an increased intracellular concentration of iron in the diseased tissue as compared to non-treated cells, and wherein the administered silica-based nanoparticles have an average diameter of no greater than 15 nm. 
Claim 16 is drawn to a method of combinatorial treatment of a subject, the method comprising:
depriving a diseased tissue of hormones; and administering silica-based nanoparticles at an administered concentration of greater than 1 µm to diseased tissue to induce ferroptosis of the diseased tissue, characterized by an increased intracellular concentration of iron in the diseased tissue as compared to non-treated cells, wherein the 

(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is one such that administration of silica nanoparticles to induce ferroptosis is known. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. At 1396, 82 USPQ2d at 1396. The "hypothetical person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
	The specification discloses alpha-MSH-PEG C’dots. The specification also discloses silica nanoparticles (page 35). High concentrations of utrasmall nanoparticles (less than 10 nm, e.g., C’dots) induce cell death by the mechanisms of ferroptosis. The specification disclose the nanoparticle may comprise metal/semi-metal/non-metal oxides including silica, titania, alumina, zirconia, Germania, tantalum, pentoxide,and/or non-oxides including metal/semi-metal/non-metal borides, carbides, sulfide and nitrides, such 
There is no guidance as to using any nanoparticle for treating any condition. For these reasons, the pending claims lack adequate written description. The claims have been amended to silica-based however, this presents a 112 issue because the scope of the claim is unclear as to what the metes and bounds of a silica-based nanoparticle would constitute. 

(3) Physical and/or chemical properties and (4) Functional characteristics:
	The specification discloses alpha-MSH-PEG C’dots. The specification also discloses silica nanoparticles (page 35). High concentrations of utrasmall nanoparticles (less than 10 nm, e.g., C’dots) induce cell death by the mechanisms of ferroptosis. 
It is not disclosed how to treat a subject and induce ferroptosis by administering any type of nanoparticle as the nanoparticle is not defined and applicants to do not have written description support of administering any type of nanoparticle for treatment of any condition.
(5) Method of making the claimed invention:
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims. Although the claims may recite some functional  Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) (“[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion”). 
A written description requirement generally involves the question of whether the subject matter of a claim is supported by the disclosure of the specification. The subject matter of the claims imply that  silica-based nanoparticle induces ferroptosis for treating any condition however, the claimed subject matter is not supported in the specification as the speciation does not teach any silica-based nanoparticle may induce ferroptosis or that any silica-based nanoparticle may be administered to treat any condition As such the claims lack adequate written description. 

Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 5, 16,17, 21, 23-25, 27-33, 36, 42-45 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Independent claims 1 and 16 recite “silica-based” however, the term “based” renders the claim indefinite because absent a clear definition in the specification, the metes and bounds of what constitutes silica-based are unclear. The specification shows silica nanoparticles for inducing ferroptosis. The dependent claims do not cure the deficiencies of independent claims  1 and 16. 
Claim  42 recites “nutrient-deprived tissue” and the metes and bounds of this claim are unclear as it is not defined what nutrients the tissue is being deprived of. 
. 
Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  23, 27-32, 36, 42-45 are  rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals”. 
Bradbury et al. (US 20130039848) (hereinafter Bradbury et al.) discloses the use of silica nanoparticles for the treatment of cancer (abstract). The nanoparticles of Bradbury et al. are ultrasmall, with a diameter of 6-10 nm (para 0164). Bradbury et al. 
While Bradbury et al. does discuss various concentrations of nanoparticles, it does not disclose the instantly claimed concentration ranges of “sufficiently high concentration in tumor tissue to induce ferroptosis”, “greater than 1 µM”, and “0.18 µM to 1.8 µM” as claimed. 
Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” (hereinafter Lu et al.) discloses silica nanoparticles for use in cancer therapy. Lu et al. discloses that the . 

7.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” as applied to claims 1,  23, 27-32, 36, 42-45 above, and further in view of Nunez et al. “PPAR-γ Ligands and Amino Acid Deprivation Promote Apoptosis of Melanoma, Prostate, and Breast Cancer Cells”.
Bradbury et al. and Lu et al. have been discussed supra.  Neither discloses amino acid deprivation. Nunez et al. “PPAR-γ Ligands and Amino Acid Deprivation Promote Apoptosis of Melanoma, Prostate, and Breast Cancer Cells” (hereinafter Nunez et al.) discloses that amino acid deprivation promotes cell death in various cancer cells (page 134). Nunez et al. discloses that “Restriction of specific amino acids known to inhibit proliferation and induce apoptosis sensitized all cell lines to ciglitazone, and the combined effects were greater than the individual effects of either treatment.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the amino acid deprivation of Nunez et al. with the nanoparticle administration of Bradbury et al. and Lu. One would have been motivated to do so because Nunez et al. states that amino acid deprivation has an additive effect when combined with other treatment methods.  Amino acid deprivation is considered by the Examiner to be one means of sensitizing a cell to ferroptosis, as stated in the instant specification which says that blocking cysteine uptake sensitizes cells to particle-induced ferroptosis.
8.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” and Dionne et al. (US Patent 5,985,877).
supra. They do not disclose hormone deprivation via chemical castration.  Dionne et al. (US Patent 5,985,877) (hereinafter Dionne et al.) discloses chemical castration for the purpose of hormone deprivation for the treatment of prostate cancer, in combination with another method of treatment. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine hormone deprivation via chemical castration with the treatment methods of Bradbury et al. and Lu. One would have been motivated to do so because Dionne et al. discloses that the antihormone therapy is synergistic with other forms of therapy for the treatment of prostate cancer (lines 15-20, column 2).9.	Claims 16 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” and Dionne et al. (US Patent 5,985,877) as applied to claims 16-20 above, and further in view of Nunez et al. “PPAR-γ Ligands and Amino Acid Deprivation Promote Apoptosis of Melanoma, Prostate, and Breast Cancer Cells”.
Bradbury et al., Lu et al., and Dionne et al. have been discussed supra. They do not disclose amino acid deprivation. Nunez et al. discloses that amino acid deprivation promotes cell death in various cancer cells (page 134). Nunez et al. discloses that “Restriction of specific amino acids known to inhibit proliferation and induce apoptosis sensitized all cell lines to ciglitazone, and the combined effects were greater than the .

10.	Claims 1, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” as applied to claims 1,  23, 27-32, 36, 42-45  above, and further in view of Xia et al. “Polyethyleneimine Coating Enhances the Cellular Uptake of Mesoporous Silica Nanoparticles and Allows Safe Delivery of siRNA and DNA Constructs”.
Bradbury et al. and Lu et al. have been discussed supra. They do not disclose the BxPC3 cell line. Xia et al. “Polyethyleneimine Coating Enhances the Cellular Uptake of Mesoporous Silica Nanoparticles and Allows Safe Delivery of siRNA and DNA Constructs” (hereinafter Xia et al.) discloses the use of silica nanoparticles to treat BxPC3 cells, which are a pancreatic cancer cell line. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the methods of Bradbury et al. and Lu et al. to treat BxPC3 cells, .

11.	Claims 1, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” as applied to claims 1,  23, 27-32, 36, 42-45  above, and further in view of Lin et al. “In Vitro Toxicity of Silica Nanoparticles in Human Lung Cancer Cells” and Choi et al. “Combined inhibition of IGFR enhances the eVects of geWtinib in H1650: a lung cancer cell line with EGFR mutation and primary resistance to EGFR-TK inhibitors”.
	Bradbury et al. and Lu et al. have been discussed supra. They do not disclose the H1650 cell line, which is a lung cancer cell line. Lin et al. “In Vitro Toxicity of Silica Nanoparticles in Human Lung Cancer Cells” (hereinafter Lin et al.) discloses the use of ultra-small silica nanoparticles for the treatment of lung cancer (page 253, final paragraph).  Lin et al. does not specifically disclose the H1650 cell line. Choi et al. “Combined inhibition of IGFR enhances the eVects of geWtinib in H1650: a lung cancer cell line with EGFR mutation and primary resistance to EGFR-TK inhibitors” (hereinafter Choi et al) discloses that H1650 is a lung cancer cell line (abstract). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the methods of Bradbury et al. and Lu et al. on H1650 cell lines. One would have been motivated to do so because Lin et al. discloses that ultra-small .
12.	Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 20130039848) in view of Lu et al. “Biocompatibility, Biodistribution, and Drug-Delivery Efficiency of Mesoporous Silica Nanoparticles for Cancer Therapy in Animals” as applied to claims 1,  23, 27-32, 36, 42-45 above, and further in view of Ito et al. “Pharmacokinetics 101”.
Bradbury et al. and Lu et al. have been discussed supra. While Bradbury et al. discloses multiple doses, they do not disclose administering the nanoparticles every 3 to 4 days. However, Bradbury et al. does disclose a tumor residence half-time of its nanoparticles of about 5 hours to about 5 days (para 0126). Ito discloses that the concentration of a drug is almost entirely gone from the body after 4 to 5 half-lives (page 535). Ito et al. ““Pharmacokinetics 101” (hereinafter Ito et al.) also discloses that drugs are typically given in regular repeated doses to achieve a steady-state concentration of the drug after 4 to 5 half-lives. It would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the instant invention to use a dosing regimen of one dose every 3 to 4 days for the nanoparticles of Bradbury. One would have been motivated to do so because Ito et al. discloses that a steady-state concentration is desirable, which cannot be achieved if one waits 4-5 half-lives for the next dose, as almost all of the drug is eliminated by then, and Bradbury et al. discloses that the half-life of its particles in tumor tissue is about 5 hours to 5 days. So a dosing .


DOUBLE PATENTING 
13. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 5, 16-17, 21, 23-25, 27-33, 36, 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10736972 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and ‘972 patent are drawn to administering nanoparticles at concentrations greater than 1 um to diseased tissue to induce ferroptosis the differences being that claim 1 of the ‘972 patent recites the nanoparticles do not have a drug however the instant claims overlap in scope as they may or may not necessarily include a drug attached. 

RESPONSE TO ARGUMENTS
14.	Applicants’ arguments and declaration have been fully considered and are not persuasive for the reasons below. 

	In response, the Examiner respectfully submits that absent a clear definition in the specification of the “nutrient-deprived tissue”, the rejection has been maintained because “nutrients” covers many aspects and thus the scope of the claim is unclear as to what this encompasses. Applicants recite that metabolic (.e.g, amino acid) depravation is an example however, limitations from the specification are not to be imported into the claims. This is merely an example but the scope of “nutrient-deprived” is beyond the Example given.  
	Applicants argue that prior to the filing of the present application, there was no teaching or suggestion to select the various elements from Bradbury ‘848 and Lu to arrive at the claimed methods of treatment of disease by inducing ferroptosis. 
	Applicants argue that there is no teaching or suggestion of a. administering silica-based nanoparticles at an administered concentration greater than 1 µm to diseased tissue to induce ferroptosis of the diseased tissue, characterized by an increased intracellular concentration of iron in the diseased tissue as compared to non-treated cells and b. wherein the administered silica-based nanoparticles have an average diameter of no greater than 15 nm. 
	In response, this argument is not found persuasive because Bradbury et al. disclose silica nanoparticles in overlapping amounts 6-10 nm (para 0164). Lu et al. was 
Page 8 of the declaration argues that Bradbury ‘848 and Lu are formulations that are different because Bradbury describes polymer-coated silica-based nanoparticle platform and Lu is fluorescent silica modified with phosphate and that changing he size of nanoparticles and parameters would influence therapeutic results.  Applicants further argue the quantification of the nanoparticles are different in Lu and Bradbury.
In response,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Lu et al. was relied upon to optimize the concentration as the efficacy of the nanoparticles depends on their concentration in tumor tissue and “there was a considerable increase in the anti-tumor activity of the folate-conjugated CPT-loaded F-FMSNs to SK-BR-3 cells, which correlated with the aforementioned enhanced particle update”. The Examiner maintains that the concentration of the nanoparticles in tumor tissue is therefore a result-effective variable, where the variable is concentration and the result is the anti-tumor activity. Regarding the argument that it does not recognize inducing ferroptosis, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
	Applicants argue that the presently claimed methods use an intrinsically therapeutic platform to achieve treatment of disease by inducing ferroptosis, which is characterized by increased cellular concentration of iron in the diseased tissue as compared to non-treated cells and by contrast, Lu describes a chemotherapeutic platform that purports to treat cancer by inducing apoptosis. Ferroptosis and apoptosis are different mechanisms of cell death. This means that the particle properties that induce apoptosis cannot be expected to also induce the non-apoptotic cell death by ferroptosis. Particles administered at a concentration range to induce cell death by apoptosis cannot be used as a starting point to determine a suitable concentration range that would induce cell death by ferroptosis (dec. para 12). Applicants argue that nanoparticle-induced death is dependent on iron, a requirement for ferroptosis and that there is no information with respect to inducing cell death by ferroptosis. 

Applicants argue that Lu has particles sizes that are 6 times larger. 
	This argument is not found persuasive because Bradbury discloses overlapping particle sizes. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicants argue that Fig. 4 of Lu shows increased accumulation of particles that results from use of a targeting ligand. Fig. 4 does not suggest anything about varying concentrations to induce ferroptosis. Lu mentions use of an administered nanoparticle concentration to avoid cytotoxicity but is not specific to ferroptosis-induced cell death. Applicants again repeat the argument the platforms of Lu and Bradbury are different (page 17 of arguments and para 34-36 of declaration).


CONCLUSION 
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615